Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Amendment
The amendment to the Specification filed on 2/10/2021 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows:
The Amendment to the Specification (to amend the “100 nm” to “100 µm”) for the paragraph [0006] (“When the width of each wire of an electronic device is smaller than 100 nm …”) is objected because the paragraph [0006] in the section of background talks about the effect when the width of wire becomes narrower in general knowledge.  The width of wire in nm range is very common in the microelectronic device. Applicant seems confused about the width of wire and the thickness of wire, in the paragraph [0006], it talks about the width of wire different from the thickness of wire. Even if the width of wire in the paragraph [0006] means the width of wire in a direction perpendicular to a substrate, Applicant’s embodiment also has feature of the width of wire has 100 nm or less as stated in the paragraph [0037] (paragraph [0037]: “the conductive layers 10c can be 0.1 µm or less (100 nm or less) in a direction perpendicular to the substrate 2c”).  Therefore, the “100 nm” is not an obvious clerical µm is a new matter introduced in the Specification. Therefore, the amended Specification is objected.
Applicant is required to cancel the new matter in the reply to this Office Action.
Claim Status
Claims 1 and 3-12 are pending.
Claim 2 is canceled by Applicant.
Response to Arguments
Applicant's arguments “Applicant Arguments/Remarks Made in an Amendment" with the “Amendment/Req. Reconsideration-After Non-Final Reject” filed on 2/10/2021, have been fully considered, the Arguments regarding claims 1 and 11 are moot because the arguments do not apply to new ground rejections with a new reference,  JP 04357895A to Yamada, see detail below.  
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claim 4 is rejected under 35 U.S.C. 112(a), as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor at the time the application was filed, had possession of the claimed invention.
Regarding claim 4, it recites “wherein the copper layer has a thickness of 100 µm or less in a direction perpendicular to the substrate”, there is no support for the 15 µm or less in a direction perpendicular to the substrate” according to the Specification in paragraphs [0037], [0045], [0057] and [0064]. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claim 4 is rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Regarding claim 4, it recites “wherein the copper layer has a thickness of 100 µm or less in a direction perpendicular to the substrate”, it is indefinite since no support for the copper layer has a thickness of 100 µm in the Specification. For the examination purpose, it is interpreted “wherein the copper layer has a thickness of 15 µm or less in a direction perpendicular to the substrate” according to the Specification in paragraphs [0037], [0045], [0057] and [0064]. 
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Takao Yamada et al., (JP 04357895A, Machine translated, hereinafter Yamada) in view of Tetsuya Osaka et al., (US 2008/0079154 A1, of record, hereinafter Osaka).
Regarding claim 1, Yamada discloses an electronic device (in Fig. 1 described in [0009]) comprising: 

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

			Yamada’s Fig. 1, annotated. 
a substrate (1); and 
wiring (wiring made of Ni-B coating 2 and copper coated layer 8 described in [0009]) provided above the substrate and including an (see “amorphous” below) Ni-B layer (Ni-B layer 2) and a copper layer (copper coated layer 8) provided immediately above the Ni-B layer (2), 
Yamada does not expressly disclose the Ni-B layer (2) is an amorphous and the Ni-B layer (2) containing 3.2% by weight to 5% by weight of boron. 
Osaka discloses a NiB layer 31 includes boron (B) in 3 to 15 wt % usually in amorphous form by electroless plating described in [0043-0044]. 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to make Yamada’s Ni-B layer with boron (B) in claimed weight % range in amorphous form using electroless plating according to Osaka’s teaching to simplify manufacturing process.
Regarding claim 5, Yamada modified by Osaka discloses the electronic device according to claim 1,
further comprising a cap layer (Yamada’s Au plating layer 5 in Fig. 1 described in [0009]) formed from metal and covering the copper layer (Yamada’s 8).  
Regarding claim 11, Yamada discloses a method of manufacturing an electronic device (in Fig. 1 described in [0009]), the method comprising: 
providing a substrate (1); and 
forming, above the substrate, wiring (wiring made of Ni-B coating 2 and copper coated layer 8 described in [0009]) including an (see “amorphous” below) Ni-B layer (Ni-B layer 2) and a copper layer (copper coated layer 8) immediately above the Ni-B layer (2), 
Yamada does not expressly disclose the Ni-B layer (2) is an amorphous and the Ni-B layer (2) containing 3.2% by weight to 5% by weight of boron. 
However, in the same wiring manufacturing field of endeavor, Osaka discloses a NiB layer 31 includes boron (B) in 3 to 15 wt % usually in amorphous form by electroless plating described in [0043-0044]. 
Yamada’s Ni-B layer with boron (B) in claimed weight % range in amorphous form using electroless plating according to Osaka’s teaching to simplify manufacturing process.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Takao Yamada et al., (JP 04357895A, Machine translated, hereinafter Yamada) in view of Tetsuya Osaka et al., (US 2008/0079154 A1, of record, hereinafter Osaka) and in further view of Chih Chen et al., (US 2014/0217593 A1, of record, hereinafter Chen).
Regarding claim 3, Yamada modified by Osaka discloses the electronic device according to claim 1,
Yamada modified by Osaka does not expressly disclose wherein the copper layer (Yamada’s 8) includes copper crystal grains of 1 µm or more. 
However, in the same electrical interconnection wiring field of endeavor, Chen discloses a copper film 22 in Fig. 2A has twinned crystal copper grains, columnar grains 41, in a diameter of 0.5 µm to 8 µm as described in [0054-0055]. 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to make grain size, according to Chen’s teaching, for the Yamada’s copper layer to improve the electron migration resistance as described in [0016] by Chen.

Claims 4 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Takao Yamada et al., (JP 04357895A, Machine translated, hereinafter Yamada) in view of Tetsuya Osaka et al., (US 2008/0079154 A1, of record, hereinafter Osaka).
Regarding claim 4, Yamada modified by Osaka discloses the electronic device according to claim 1,
Yamada modified by Osaka does not expressly disclose wherein the copper layer (Yamada’s 8) has a thickness of 15 µm or less in a direction perpendicular to the substrate.  
However, Applicant has not presented persuasive evidence that the claimed copper layer thickness of “15 µm or less” is for a particular purpose that is critical to the overall claimed invention (i.e. the invention would not work without the specific claimed range of thickness).  Also, the applicant has not shown that the claimed thickness of “15 µm or less” produces a result that was new or unexpected enough to patentably distinguish the claimed invention over the cited prior art.  At mean time, Yamada discloses the thickness of copper layer 8 in a direction perpendicular to the substrate 1 can be 20 µm described in [0009]. It has been held that is not inventive to discover the optimum thickness (copper layer thickness of “15 µm or less”) by routine experimentation (In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955), MPEP 2144.05 II).  Thus, it would have been obvious to add the claimed copper layer thickness of “15 µm or less” to the rest of the claimed invention.
Regarding claim 10, Yamada modified by Osaka discloses the electronic device according to claim 1,
Yamada modified by Osaka does not expressly disclose wherein the Ni-B layer (Yamada’s 2) has a thickness of 40 nm to 300 nm in a direction perpendicular to the substrate.  
However, Applicant has not presented persuasive evidence that the claimed the Ni-B layer thickness of “40 nm to 300 nm” is for a particular purpose that is critical to the overall claimed invention (i.e. the invention would not work without the specific claimed range of thickness).  Also, the applicant has not shown that the claimed thickness of “40 nm to 300 nm” produces a result that was new or unexpected enough to patentably distinguish the claimed invention over the cited prior art.  At mean time, Yamada discloses the thickness of Ni-B layer 2 in a direction perpendicular to the substrate 1 can be 2 µm described in [0009]. It has been held that is not inventive to discover the optimum thickness (Ni-B layer thickness of “40 nm to 300 nm”) by routine experimentation (In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955), MPEP 2144.05 II).  Thus, it would have been obvious to add the claimed Ni-B layer thickness of “40 nm to 300 nm” to the rest of the claimed invention.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Takao Yamada et al., (JP 04357895A, Machine translated, hereinafter Yamada) in view of Tetsuya Osaka et al., (US 2008/0079154 A1, of record, hereinafter Osaka) and in further view of Hiroki Nakamura et al., (US 2006/0178007 A1, of record, hereinafter Nakamura).
Regarding claim 6, Yamada modified by Osaka discloses the electronic device according to claim 1,
Yamada modified by Osaka does not expressly disclose wherein the cap layer (Yamada’s 5) is an electroless plating film containing one of nickel, tin, and cobalt 
However, in the same electrical interconnection wiring field of endeavor, Nakamura discloses a capping metal layer 9 containing cobalt or nickel is formed by electroless plating and covering a copper wiring pattern 7 in Fig. 2B described in [0064]. 

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

	Nakamura’s Fig. 2B, annotated.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to select Nakamura’s capping metal material formed by electroless plating to cover Osaka’s copper layer since the substitution of a known equivalent for another known equivalent is prima facie case of obviousness. The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945), see MPEP 2144.07.

Claims 7 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Takao Yamada et al., (JP 04357895A, Machine translated, hereinafter Yamada) in view of Tetsuya Osaka et al., (US 2008/0079154 A1, of record, hereinafter Osaka) and in Nakamura) and Akihisa Hongo et al., (US 2004/0231794 A1, of record, hereinafter Hongo).
Regarding claim 7, Yamada modified (by Osaka and by Nakamura) discloses the electronic device according to claim 6,
Yamada modified (by Osaka and by Nakamura) does not expressly disclose further comprising a catalyst of palladium or silver between the copper layer (Nakamura’s copper wiring pattern 7) and the cap layer (Nakamura’s capping metal layer 9). 
However, in the same electrical interconnection field of endeavor, Hongo discloses a protective or capping film 9 over copper film 7 in Fig. 1D is formed by electroless plating with Pd attached to the copper film 7 to activate the formation of Co-W-P protective film 9 as described in [0075]. 

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale

	Hongo’s Fig. 1D, annotated. 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to implement Hongo’s Pd catalyst between the Nakamura’s copper layer and the Nakamura’s cap layer to activate the formation of Nakamura’s cap layer as described in [0075] by Hongo.
Regarding claim 12, Yamada modified by Osaka discloses the method of manufacturing an electronic device according to claim 11,
Yamada modified by Osaka does not expressly disclose the method further comprising: forming a catalyst of palladium or silver around the copper layer (Yamada’s copper layer 8) by performing activator treatment on the copper layer; and forming, by electroless plating, a cap layer covering the copper layer (Yamada’s 8) and containing one of nickel, tin, and cobalt.
However, in the same electrical interconnection wiring field of endeavor, Nakamura discloses a capping metal layer 9 containing cobalt or nickel is formed by electroless plating and covering a copper wiring pattern 7 in Fig. 2B described in [0064]. 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to select Nakamura’s capping metal material formed by electroless plating to cover Osaka’s copper layer since the substitution of a known equivalent for another known equivalent is prima facie case of obviousness. The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945), see MPEP 2144.07.
Yamada modified (by Osaka and by Nakamura) does not expressly disclose the method further comprising forming a catalyst of palladium or silver around the copper layer (Nakamura’s copper wiring pattern 7) by performing activator treatment on the copper layer. 
However, in the same electrical interconnection wiring field of endeavor, Hongo discloses a protective or capping film 9 over copper film 7 in Fig. 1D is formed by 7 to activate the formation of Co-W-P protective film 9 as described in [0075]. 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to implement Hongo’s Pd catalyst around the Nakamura’s copper layer to activate the formation of Nakamura’s cap layer as described in [0075] by Hongo.

Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Takao Yamada et al., (JP 04357895A, Machine translated, hereinafter Yamada) in view of Tetsuya Osaka et al., (US 2008/0079154 A1, of record, hereinafter Osaka) and in further view of Glenn A. Rinne et al., (US 2005/0215045 A1, of record, hereinafter Rinne).
Regarding claim 8, Yamada modified by Osaka discloses the electronic device according to claim 1,
Yamada modified by Osaka does not expressly disclose further comprising a power supply layer provided between the substrate (Yamada’s 1) and the Ni-B layer (Yamada’s 2) and containing one of copper, nickel, and Ni-Cr.
However, in the same electrical interconnection wiring field of endeavor, Rinne discloses a connectivity layer 307b made of copper or nickel between a substrate 305 with a metal pad 303 and a barrier layer 311 made of Ni doped boron by electroplating in Fig. 3e described in [0032-0035]. The connectivity layer 307b functions as a power supply layer for electroplating of barrier layer 311.

    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale

	Rinne’s Fig. 3e, annotated.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to implement Rinne’s connectivity layer on the metal pad in the substrate between the Yamada’s substrate and the Yamada’s Ni-B layer to provide connectivity for the electroplating.
Regarding claim 9, Yamada modified by Osaka discloses the electronic device according to claim 1,
Yamada modified by Osaka does not expressly disclose further comprising an adhesion layer provided between the substrate (Yamada’s 1) and the Ni-B layer (Yamada’s NiB layer 2) and containing one of titanium and chromium.  
However, in the same electrical interconnection field of endeavor, Rinne discloses an adhesion layer 307a mad of Ti or Cr between a substrate 305 with a metal pad 303 and a barrier layer 311 made of Ni doped boron in Fig. 3e described in [0032-0035]. 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to implement Rinne’s adhesion layer on the metal pad in the substrate between the Yamada’s substrate and the Yamada’s Ni-B layer to have good layer adhesion.
Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARUN LU whose telephone number is (571)270-0164.  The examiner can normally be reached on M-F 8:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio J. Maldonado can be reached on 571-272-1864.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/FARUN LU/Primary Examiner, Art Unit 2898